F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 15 1999
                                     TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 LEO SIMMONS,

           Plaintiff - Appellant,
 vs.                                                      No. 98-1471
                                                      (D.C. No. 98-D-2336)
 DAVID D. PARRISH, GORDON                                   (D. Colo.)
 DENISON, LARI J. TROGANI, JOHN
 ANDERSON, JUDITH H. HORSE,
 PAT VANCE, EDDIE BRATFISCH,
 TRENT NOVACK,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


           Plaintiff-Appellant Leo Simmons, a prisoner appearing pro se, seeks to

appeal from the district court’s dismissal of his civil rights claims without

prejudice for failure to cure deficiencies. The court ordered Mr. Simmons to pay


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
a filing fee or submit a properly-documented motion for leave to proceed in

forma pauperis under 28 U.S.C. § 1915(a)(2). He failed to comply when he

submitted an uncertified copy of his trust fund account for only a three-month

period, rather than a certified copy for a six-month period. The district court

then denied Mr. Simmons’ motion to proceed in forma pauperis on appeal on the

grounds that, because the dismissal arose from his failure to cure specified

deficiencies, he had not presented a reasoned, nonfrivolous argument on appeal.

      Before this court, Mr. Simmons renews his application to proceed in forma

pauperis on appeal and asks us to appoint counsel on his behalf. He also seeks a

restraining order or injunction, claiming that he is in imminent danger because

staff members at Four Mile Correctional Center in Canon City, Colorado, have

placed him in segregated confinement and denied him medical care in retaliation

for filing this case. We only address his contention that he was deserving of in

forma pauperis status.

      Although the record indicates that Mr. Simmons (1) has complied with

§ 1915(a)(2) in seeking to appeal and (2) submitted a document to prison

authorities that arguably contained a request for the proper documentation in an

effort to cure, see R. doc. 10, the district court did not abuse its discretion in

dismissing without prejudice because it gave proper notice to cure. Because Mr.

Simmons does not address this point on appeal, we DENY his motion to proceed


                                          -2-
in forma pauperis on appeal and DISMISS the appeal. We DENY his request for

appointed counsel and his motion for a restraining order. Mr. Simmons must

address his claims for relief to the district court in the first instance.


                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           -3-